DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a).III

Applicant has defined “shot” as an acquisition (i.e. ultrasound measurement) in paragraph [0018] of the instant application. 
35 USC § 101
Claims 13-24 are not rejected under 35 U.S.C. 101. In light of the new guidance issued by the Office in January 2019, the rejection of Claim 13-16, 18-24 under 35 U.S.C. 101, is withdrawn. Although the claims contain abstract limitations of classifying points, determining a generic flight time amplitude pair for each group, and constructing a distance amplitude correcting curve, the claims are integrating into the practical application of correcting thickness measurements for a nondestructive testing ultrasound based system.  Furthermore, the invention is in a specific field of endeavor and does not monopolize the applied mathematics.

Allowable Subject Matter
Claim 13-16, 18-24 are allowed. 
Claims 13-16, 18-24 are renumbered.
Claims 1-12, 17 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, the closest prior art of record, Hall et al, US 2017/0234837 (hereinafter Hall) in view of Christensen et al., US 2004/0100282 (hereinafter Christensen), G. Ithurralde WO 2009141360 (hereinafter Ithurralde), and Grimard et al., US 2015/0316513 (hereinafter Grimard) teaches the following:
Hall teaches acquiring "flight time / amplitude" pairs, termed acquisition points (e.g. see Fig. 6(a)), 
for a large number of measurement points distributed over a surface of the reference component (e.g. see paragraph [0020], “A highly repeatable and wideband structured acoustic emission waveform source can thus be provided at multiple known points on the surface (i.e. a large number of measurement points distributed over a surface) of the solid inspection object (i.e. the reference component) “, see also Fig. 10 and paragraph [0041]), 
and classifying, unsupervised, the acquisition points (e.g. “ In summary, the arrangement of FIG. 11 essentially involves extracting characteristic features or data projections of the raw complex AE signals (i.e. the acquisition points) prior to either a supervised (e.g. ANN) or unsupervised classifier (e.g. clustering algorithm) (i.e. classifying, unsupervised,) “, see paragraph [0104]).
Christensen teaches determining thickness of layers using ultrasound (see claim 1).  
Ithurralde teaches determining, for each group, a generic "flight time, amplitude" pair (e.g. “b) calculating, for each difference value determined flight time, an amplitude correction value corresponding to a ratio between a maximum amplitude (i.e. generic 
Grimard teaches acquiring "flight time / amplitude" pairs, termed acquisition points, for a large number of measurement points distributed over a surface of the reference component (e.g. paragraph [0065], “An inspection is performed by moving one or multiple probes along the surface of the test object on a rectangular grid pattern within a given orthogonal space (Euclidian, cylindrical, polar or generalized parametric space for complex surfaces). Ultrasonic waves are emitted, received, amplified filtered and stored each time the probe reaches the positions set by the grid. A C-scan image is 
determining, for each group, a generic "flight time, amplitude" pair (e.g. “detects a maximum amplitude 312 among the peaks of the C-scan image“, see paragraph [0060]), and constructing the distance - amplitude correction curve by calculating a gain required in order for a value of an amplitude of each group to be equal to a predetermined target value (e.g. “When the test object is being scanned by the apparatus 200, as shown on FIG. 5, the gain correction map 320 for a reference object having sharing a similar geometry with the test object is loaded. Gain values from the gain correction map 320 are used both in the control software 300 and in the data acquisition unit 330,”, see paragraphs [0061]-[0063])).
However, the prior art, alone or in combination fails to teach a method for automatically calculating a distance - amplitude correction curve for an ultrasound-based non-destructive testing system used to determine the thickness of a component or discontinuities of its composition, the system comprising an ultrasound sensor and a reference component, the method comprising: an automatic grouping of the acquisition points group-wise, where each group corresponding to a thickness of the reference component in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Catherine T. Rastovski/          Primary Examiner, Art Unit 2862